           Case 2:20-cr-00072-SLH Document 9 Filed 07/17/20 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
                vs.                             )       Criminal Case No. 2:20-cr-72
                                                )
JON DETEMPLE                                    )
                        Defendant.              )


                        HEARING ON: Telephone Status Conference

                        Before Judge: Stephanie L. Haines

Heidi M. Grogan, AUSA                                           Samir Sarna, Esq.
Appear for Plaintiff                                            Appear for Defendant

Hearing began: 7/17/20 @ 10:00 a.m.                     Hearing concluded: 10:18 a.m.

Law Clerk: Samantha Stewart                             Stenographer: Sharon Siatkowski

Court convened via phone conference. The parties discussed the possibility of further proceedings by
Zoom but Defendant indicated preference for in person proceedings. As the case was initiated by an
information, the Court indicated that the motion for extension of time to file pretrial motions (ECF 8)
would be denied as moot given the parties’ agreement that there were no speedy trial clock implications
at this time. The AUSA indicated she would discuss with Defendant’s counsel the possibility of conducting
future proceedings by Zoom. Court adjourned.
